Case 2:19-cv-04237-SVW-PJW Document 23-7 Filed 07/15/19 Page 1 of 6 Page ID #:806




                         EXHIBIT B
Case 2:19-cv-04237-SVW-PJW Document 23-7 Filed 07/15/19 Page 2 of 6 Page ID #:807


1                           SETTLEMENT AGREEMENT
2
3
Case 2:19-cv-04237-SVW-PJW Document 23-7 Filed 07/15/19 Page 3 of 6 Page ID #:808




                         Settlement Agreement -- Page 2 of 5
Case 2:19-cv-04237-SVW-PJW Document 23-7 Filed 07/15/19 Page 4 of 6 Page ID #:809




                         Settlement Agreement -- Page 3 of 5
Case 2:19-cv-04237-SVW-PJW Document 23-7 Filed 07/15/19 Page 5 of 6 Page ID #:810




                         Settlement Agreement -- Page 4 of 5
Case 2:19-cv-04237-SVW-PJW Document 23-7 Filed 07/15/19 Page 6 of 6 Page ID #:811


                                                    Colin




                         Settlement Agreement -- Page 5 of 5
